PER CURIAM.
Bennett appeals from an order, adopting a general master’s report, which held him in *1352contempt for failure to make child support payments. Since the court and the master made neither of the alternative findings required by Faircloth v. Faircloth, 339 So.2d 650, 651 (Fla.1976) to support an order of contempt, the order is reversed. Hammond v. Sandstrom, 376 So.2d 466 (Fla.3d DCA 1979), and cases cited. In any further proceedings, the appellant should be permitted to present any defense he may have to the application to hold him in contempt. See, e. g., Patterson v. Patterson, 348 So.2d 592 (Fla.1st DCA 1977); Phillips v. Adams, 339 So.2d 665 (Fla.4th DCA 1976).
Reversed.